DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 06/29/2020 is being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao (US 6,803,525).
Regarding to claim 21, Liao discloses a cable dispensing and retracting device, in Figure 8 and 9, comprising:
a) a length of cable having first and second ends (see Fig. 8);
b) a mechanism located between the first and second ends of the cables, the mechanism comprising: a housing (12); a spring loaded retractable spool (21) disposed within the housing (12) and operable to retract the cable by winding the cable around an exterior of the spool (21); a guide ball (65’) disposable in a ball stop point (groove end) in a side wall of the spool and operable to hold the spool in a locked state, and operable to transition to an unlocked state and move through a channel in the side wall of the spool, rendering the spool rotatable in dispensing of the cable from the spool and rotatable in retraction of the cable by the spool (col.4, lines 31-39; see Figure 9 and its associated texts).
Regarding to claim 22, Liao disclose the cable dispensing and retracting device of claim 21.  Liao further discloses wherein the spring loaded retractable spool (21) comprises a spring (4) located within the spool (21), the spring engaging both the spool and the housing and p.2 of 9Docket No.: BBT102 Application No.: 16/853,439 operable to rotate the spool, thereby winding the cable around the spool when the spool is in the unlocked state.

Allowable Subject Matter
Claims 28-38 are allowed.
Claims 23-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	
The following is a statement of reasons for the indication of allowable subject matter: (claim 23) wherein when the guide ball is disposed in the ball stop point, the ball stop point renders the spool in a locked state and immobilizes the cable relative to the housing when no external tension is applied to the cable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYEN TRA/Primary Examiner, Art Unit 2872